DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 December 2021. 
Claims 1-5, 7-18 and 20-22 are presented for examination.
Claims 1, 9, 11 and 12 are amended.
Claims 6 and 19 were cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and claim priority to Foreign patent application CN201510616481.3 filed on 24 September 2015 and PCT CN2015096235 filed on 03 December 2014. Priority date of 24 September 2015 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 28 December 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant argued that “Ransil provides a method for repartitioning and replication of a searchable index, where the searchable index is repartitioned/split to create two or more 
Examiner respectfully disagrees.
Ransil discloses wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets …storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”).
Ransil, Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request,
Ransil, column 32, lines 11-32, “…the query node may locate one or more appropriate storage nodes to receive and process the query node request…As indicated at 1030, the query node may then forward the query node request to the determined storage node(s) the query node may…locate the one or more storage nodes to receive the storage node request. As indicated at 1030, the query node may then forward the query node request to the determined storage node(s)…,” which implicitly disclose a software application module that is resided on “storage node” to perform “query node request” (e.g. operations such as add, delete, or replace).
For completeness, regardless module is a software, data or index, it is required to be resided on a physical hardware (e.g. computer storage), which implicitly (if not inherently) disclose storage node is hardware server.
Further, Claims 1, 9, 11 and 12 recite “the primary shard module and secondary shard module are not index or partitioned index.” However, specification does not explicitly preclude the possibility that “primary shard module and secondary shard module are index or partitioned index.”
In the response, applicant pointed to Speciation, paragraph [0042], however, the paragraph does not explicitly define or provide a definition of the “primary shard module and secondary shard module” that are not “index or partitioned index.” The paragraph at most discloses when the primary shard module and secondary shard module are software, shard module can perform certain functions. However, nowhere in the specification explicitly discloses that “primary shard module and secondary shard module are not index or partitioned index excluding.”
Further, new reference Yu teaches the newly added claims limitations (see 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 11 and 12 recite “the primary shard module and secondary shard module are not index or partitioned index.”
However, specification does not explicitly preclude the possibility that “primary shard module and secondary shard module are index or partitioned index.”
In the response, applicant pointed to Speciation, paragraph [0042], however, the paragraph does not explicitly define or provide a definition of the “primary shard module and secondary shard module” that are not “index or partitioned index.” The paragraph, at most, discloses when the primary shard module and secondary shard module are software, shard module can perform certain functions. However, nowhere in the specification explicitly excludes or prevent that “primary shard module and secondary shard module” are index or partitioned index excluding (MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure…Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement…”)
Further, It is improper to import claim limitations from the specification (MPEP: 2111.01(II)). If “shard module” (e.g. software, program or application) can perform a plurality of operation (e.g. read, write and update), then it should be positively recited in the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu).
For claim 1, Ransil discloses a data read and write method, comprising: 
receiving, by a first shard server, a processing request on shard data from a client, the processing request being a write request or a read request comprising a data identifier of the shard data, wherein a structure of the first shard server comprises a plurality of shard modules used for reading data from or writing data to a distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “a processing request on shard data from a client” is broadly interpreted as “requests from client systems,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”
WHERE first shard server” is broadly interpreted as “two or more storage nodes”
WHERE a plurality of shard modules” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” and “…store…the searchable index”
WHERE “a structure of the first shard server comprises a plurality of shard modules” is broadly interpreted as “storage nodes that store…the searchable index”);
sending the processing result to the client (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”);
processing the processing request, by using a primary shard module located on the first shard server, or by using a secondary shard module corresponding to the primary shard module and located on a second shard server, a structure of the first shard server comprising shard module, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, said primary shard module located on the first shard server and said secondary shard module located on the second shard server are preset to correspond to an identical hash value range (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
WHERE “the processing request” is broadly interpreted as “a storage node request”,
WHERE “a primary shard module” is broadly interpreted as “repartitioning a searchable index, moving a partition to another storage node” (e.g. “a primary shard module” is broadly interpreted as (first) partition of the “searchable index”),
WHERE “first shard server” is broadly interpreted as “another storage node” (which stores the (first) partition of the “searchable index”),
WHERE “a secondary shard module corresponding to the primary shard module” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. “a secondary shard module” is broadly interpreted as replication of the (first) partition (e.g. “a primary shard module”) which are stored on “two or more storage nodes” (e.g. “second shard server”), 
WHERE “a secondary shard module corresponding to the primary shard module” is broadly interpreted as second shard module (e.g. replication of (first) partition) is a replication/copy (e.g. corresponding to) of the first shard module (e.g. first “partition”) therefore when a request is received, “The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket”,
WHERE “a second shard server” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. “a second shard server” is broadly interpreted as “two or more storage nodes” 
WHERE “said primary shard module located on the first shard server and said secondary shard module located on the second shard server are preset to correspond to an identical hash value range” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. the replication/(copy) of “a partition” must have the same “identical hash value range” has “a partition”
WHERE “by using a secondary shard module corresponding to the primary shard module and located on a second shard server comprising shard module” is broadly interpreted as “The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket” where other storage node (e.g. “second shard server”) which stores the replication (e.g. second shard module) of the (first) partition (e.g. first shard module) will perform the read/write request).
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”).
However, Ransil does not explicitly disclose 
a first shard server comprising a plurality of shard modules,
processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system,

a second shard server comprising a plurality of shard modules.
“hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”
and the primary shard module and secondary shard module are not index or partitioned index.
Kimmel discloses processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system; wherein the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index comprises: (Kimmel: paragraph [0032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.” WHERE “a storage location of the shard data” is broadly interpreted as “location 830”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage .” (Kimmel: paragraph [0006]).
However, Ransil and Kimmel do not explicitly disclose 
a first shard server comprising a plurality of shard modules,
a second shard server comprising a plurality of shard modules.
“hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”
and the primary shard module and secondary shard module are not index or partitioned index.
Ben-Yehuda discloses “hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”  (Ben-Yehuda: paragraph [0048], “Shard 88 holds metadata of memory pages. The metadata of a page may comprise, for example, the storage location of the page and a hash value computed over the page content. The hash value of the page is used as a unique identifier that identifies the page (and its identical copies) cluster-wide. The hash value is also referred to as Global Unique Content ID (GUCID). Note that hashing is just an example form of signature or index that may be used for indexing the page content…” Paragraph [0049], “…shards 88 of all nodes 24…Each shard 88 holds the metadata of a subset of the pages, not necessarily the pages stored on the same node…each shard 88 is assigned a respective range of hash values, and owns the pages whose hash values fall in this range…” WHERE “hash value range” is broadly interpreted as “assigned a respective range of hash values” WHERE “shard module” is broadly interpreted as software on “shards 88 of all nodes 24”, paragraph [0055], “A virtual memory management module 96 provides interfaces to the underlying memory management functionality of the hypervisor and/or architecture, e.g., the ability to map pages in and out of a virtual machine's address space.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MEMORY RESOURCE SHARING AMONG MULTIPLE COMPUTE NODES” as taught by Ben-Yehuda, because it would provide Ransil’s modified method with the enhanced capability of “a cluster of a given computational strength can execute heavier workloads” (Ben-Yehuda: paragraph [0026]) in order to “resolve the memory availability bottleneck that limits cluster node utilization.” (Ben-Yehuda: paragraph [0026]).
However, Ransil, Kimmel and Ben-Yehuda do not explicitly disclose 
a first shard server comprising a plurality of shard modules,
a second shard server comprising a plurality of shard modules;
and the primary shard module and secondary shard module are not index or partitioned index.
Isherwood discloses a first shard server comprising a plurality of shard For illustrative purposes, this description will consider a 4 node cluster with shard distribution as seen in FIG. 5. The cluster has nodes 1, 2, 3, 4. It will include 8 shards (S1 to S8) that each contain a master and one backup copy of an index shard, resulting in 16 shard cores (S1P, S1B, . . . , S8P, S8B). This will produce 4 index shard cores on each node. The master and backup copies of each shard will exist on separate nodes in the cluster to ensure index availability with a single point of failure. For example, shard 1 primary shard S1P is on node 1 while shard 1 backup shard S1B is on node 4, shard 2 primary shard S2P is on node 2 while shard 2 backup shard S2B is on node 1, shard 3 primary shard S3P is on node 3 while shard 3 backup shard S3B is on node 2, and shard 4 primary shard S4P is on node 4 while shard 4 backup shard S4B is on node 3, and so on. Each node includes a region map, which may take the form of a region mapping table.” See Figs 5-6,
WHERE “a first shard server” is broadly interpreted as “node 1”
WHERE “a second shard server” is broadly interpreted as “node 2”
WHERE “shard modules” is broadly interpreted as “index shard,” such as “master shard”/“primary shard” or “backup shard,”
WHERE “a first shard server comprising a plurality of shard modules” is broadly interpreted as “shard 1 primary shard S1P is on node 1” and  “shard 2 backup shard S2B is on node 1” (see Figs. 5-6, where “node 1” has 4 index shards, which indicates “node 1” (“a first shard server”) has “a plurality of shard modules”)
WHERE “a second shard server comprising a plurality of shard modules” is broadly interpreted as “shard 2 primary shard S2P is on node 2” and  “shard 3 backup shard S3B is on node 2” (see Figs. 5-6, where “node 2” also has 4 index shards, which indicates “node 2” (“a second shard server”) has “a plurality of shard modules”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HIGHLY AVAILABLE SEARCH INDEX WITH STORAGE NODE ADDITION AND REMOVAL” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The master and backup copies of each shard will exist on separate nodes in the cluster” (Isherwood: paragraph [0073]) in order to “ensure index availability with a single point of failure.” (Isherwood: paragraph [0073]).
However, Ransil, Kimmel, Ben-Yehuda and Isherwood do not explicitly disclose and the primary shard module and secondary shard module are not index or partitioned index.
Yu discloses wherein the first shard server and the second shard server are hardware servers and the primary shard module and secondary shard module are not index or partitioned index (Yu: paragraph [0016], “…For example, execution shard 118 may receive and process the query…a front-end module 122 may share plan information and query statistics with other front-end modules 110 and 116 via a communications component 124…” paragraph [0049], “…After determining the winning plan, vote coordinator module 420 notifies each shard of the outcome and provides enough information for the shards to begin using the plan…” see Fig. 1, “front-end module 110,” “front-end module 126” and “front-end module 122” on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”
WHERE “primary shard module” and “secondary shard module” are broadly interpreted as “front-end module” (e.g. Fig. 1, items 110, 116 and 122) on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “SYSTEM-WIDE QUERY OPTIMIZATION” as taught by Yu, because it would provide Ransil’s modified method with the enhanced capability of “the generation of execution plans that are optimized across multiple shards operating as database systems, state machines, workflow engines” (Yu: paragraph [0015]).
	For claim 5, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose the method according to claim 1 wherein the processing request is a read request (Ransil: column 8, lines 38-40, “…by allowing client query (read) requests to be among two or more nodes…”),
finding, by using the secondary shard module corresponding to the primary shard module based on the hash value corresponding to the data identifier (Ransil: column 20, lines 39-53, “In one embodiment, if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206. Request router 202 may also query the storage node locator to determine if the specified bucket has one partition or more than one partition. From the information received from the storage node locator, request router 202 determines a particular storage node in storage Subsystem 206, and then forwards the storage node request to the determined storage node. In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket, if necessary”, WHERE “the secondary shard module corresponding to the primary shard module” is broadly interpreted as “storage node may then propagate the storage node request to other storage nodes” which indicates “the second shard module” (e.g. software on “other storage nodes”) corresponding (e.g. “propagate”) to “the primary shard module” (e.g. software on “storage node”), column 38, lines 28-24, “…an algorithm for partitioning searchable data service entities may be employed in which the entity identifier (eID) is hashed…to determine a partition 254.” WHERE “the hash value corresponding to the data identifier” is broadly interpreted as “entity identifier (eID) is hashed”).
 Kimmel discloses the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result comprises: the data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the secondary shard module; and reading the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 8, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose the method according to claim 1, further comprising: when the primary shard module is faulty, causing the secondary shard module corresponding to the primary shard module to serve as a primary shard module, so as to process the processing request. (Ransil: Column 31, lines 44-49, “Upon receiving the storage node request, the storage node may modify a partition of a searchable index in accordance with the storage node request, as indicated at 1010. In one embodiment, the storage node may: add a searchable data service object specified in the storage request to the searchable index; modify a searchable data service object stored in the searchable index as specified in the storage request; or delete a searchable data service object from the searchable index as specified in the storage request; or compile and return a list of all [name, value] pairs for an entity if the storage node request is a list attributes request…” discloses “shard module” (e.g. management software on storage node),
column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability and load balancing of read requests among the storage nodes and/or across data centers…Replication within a data center protects against node failures within the data center…Replication across data centers protects against data center level failures, and may provide load-balancing across data centers…” discloses “primary shard module” (e.g. management software on first storage node) and “the secondary shard module” WHERE “when the primary shard module is faulty” is broadly interpreted as “protects against node failures,” 
column 8, lines 51-59, “…enable the automatic addition of new resources to replace existing resources that fail or become unavailable for any reason. For example, group communications may be used to automatically recruit a new storage node into a storage node group (e.g., a replication group) if one of the existing storage nodes goes offline…” discloses “the secondary shard module” (e.g. management software on “a new storage node”) “replace” “primary shard module” (e.g. management software on “one of the existing storage nodes goes offline” when “when the primary shard module is faulty” (e.g. “if one of the existing storage nodes goes offline”)).
For claim 21, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose a device comprising: a processor; and a memory, storing computer readable instructions executable by the processor, the computer readable instructions when executed by the processor, causing the processor to execute the method according to claim 1 (Ransil: column 69, line 65 – column 70, lines 14, “System memory 920 may be configured to store instructions and data accessible by processor(s) 910…” claim 73, “…one or more processors; a network interface configured to communicatively couple to a network; and a memory comprising program instructions, wherein the program instructions are executable by the one or more processors…”).
For claim 22, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose a System memory 920 may be configured to store instructions and data accessible by processor(s) 910…” claim 73, “…one or more processors; a network interface configured to communicatively couple to a network; and a memory comprising program instructions, wherein the program instructions are executable by the one or more processors…”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu), and further in view of Pundir et al. (U.S. Pub. No.: US 20160077744, hereinafter Pundir).
For claim 2, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose the method according to claim 1, wherein the processing request is a write request (Ransil: column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes)…If the service to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…”), and 
the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the ”) comprises: 
writing the shard data to the distributed file system by using a primary shard module, and obtaining a data index corresponding to the shard data (Kimmel: paragraph [0035], “…the persistence layer 330 may aggregate and organize write data 414 from one or more write requests into a new extent 610 and perform a hash computation, i.e., a hash function, on the new extent to generate a hash value 650 in accordance with an extent hashing technique 600.” Where “shard data” is broadly interpreted as “new extent,” paragraph [0038], “In response to the put operation, the extent store instance may process the hash value 650 to perform an extent metadata selection technique 800 that (i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables (illustratively in-core) within the extent store instance 720, and (ii) extracts a hash table index 820 from the hash value 650 to index into the selected hash table and lookup a table entry having an extent key 810 identifying a storage location 830 on SSD 260 for the extent.” Paragraph [0048], “…a hash function 620, may be applied to each extent 610 to generate an extent hash value (hash value 650) that is used to distribute the write data (i.e., extent data) and associated metadata substantially evenly among the nodes 200”).
Kimmel discloses updating the hash table corresponding to the primary shard Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
However, Ransil, Kimmel and Ben-Yehuda do not explicitly disclose writing the data identifier and the data index to a log file of the distributed file system.
Pundir discloses writing the data identifier and the data index to a log file of the distributed file system (Pundir: paragraph [0002], “…The present disclosure relates to storage systems…provide a distributed storage architecture of a cluster…,” paragraph [0091], “…FIG. 18 illustrates insertion into the refcount log. In an embodiment, the refcount log 1620 may be maintained on SSD as a multi-level indexing table 1810, where a top-level 1812 of the log indexes a group of pointers at a lower level 1814 and the group of pointers at the lower level indexes one or more keys stored at a lowest level of the log (i.e., delete requests 1625). The multi-level indexing table provides an efficient way to insert (i.e., store) the keys for subsequent deletion in a deferred fashion. That is, the multiple levels of the refcount log enable efficient storage of a substantial number of keys, e.g., through indexing, although other metadata structures (such as linked lists) may be used…” Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “DEFERRED REFERENCE COUNT UPDATE TECHNIQUE FOR LOW OVERHEAD VOLUME METADATA” as taught by Pundir, because it would provide Ransil’s modified method with the enhanced capability of “the deferred reference count update technique” (Pundir: paragraph [0028]) in order to “improves performance of the node during a merge operation by deferring the deletion of page keys” (Pundir: paragraph [0028]).
For claim 4, Ransil, Kimmel, Ben-Yehuda, Isherwood, Yu and Pundir disclose the method according to claim 1 wherein the processing request is a read by allowing client query (read) requests to be distributed among two or more nodes…”).
Kimmel discloses the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result comprises: 
finding, by using the primary shard module based on a hash value corresponding to the data identifier, a data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the primary shard modul


reading the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu), and further in view of Pundir et al. (U.S. Pub. No.: US 20160077744, hereinafter Pundir), and further in view of Kim (“A Good Network Connects Ceph To Faster Performance,” 27 August, 2015).
For claim 3, Ransil, Kimmel, Ben-Yehuda, Isherwood, Yu and Pundir disclose the method according to claim 2, the distributed file system (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”).
However, Ransil, Kimmel, Ben-Yehuda, Isherwood and Pundir do not explicitly disclose wherein the writing the shard data to the distributed file system by using the primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; encoding the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and writing the 1.5 data copies.
	Kim discloses wherein the writing the shard data to the distributed file system by using the primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; How Big Is Your Network Pipe…Simple replication makes 3 copies of the original data while erasure coding makes approximately 1.5 copies (depends on erasure coding scheme used…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “A Good Network Connects Ceph To Faster Performance” as taught by Kim, because it would provide Ransil’s modified method with the enhanced capability of “reconstruct the lost data onto another node” (Kim: page 1) in order to “data protection supports both simple replication for higher performance and erasure coding” (Kim: page 1).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu), and further in view of Scott et al. (U.S. Pub. No.: US 20080215849, hereinafter Scott).
For claim 7, Ransil, Kimmel, Ben-Yehuda, Isherwood and Yu disclose the …the searchable data service may be implemented as a distributed system on a plurality of hosts, or nodes…”, column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability…” column 19, lines “Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206.” and Column 31, lines 44-49, “…storage node may modify a partition of a searchable index…add…delete… compile and return a list of all [name, value] pairs for an entity…” which disclose “the primary shard module” and “the secondary shard module” (e.g. management software of “two or more storage nodes”, column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…The eID update manager 230 logs the new update, and the in a durable log. If the eID update manager 230 successfully gcasts, updates the eID store 236, and writes to its log… If the eID store log changes, a query index updater may read the new additions and updates the query index 234.” 
WHERE “reading incremental information” is broadly interpreted as “read the new additions”,
WHERE “every read cycle” is broadly interpreted as “performs a read-modify-write”,
WHERE “a log file of the distributed file system” is broadly interpreted as “eID update manager 230 logs the new update, and the superceded updates, in a durable log” (see Fig. 6, “eID update manager 230” is in “storage node(s) 270” which indicates a distributed system),
WHERE “wherein the incremental information indicates new data identifiers and data indexes that are added” is broadly interpreted as “The eID update manager 230 logs the new update” (e.g. “identifier” is broadly interpreted as “eID”),
WHERE “new data identifiers” is broadly interpreted as “add…locators (eIDs)”).
However, Ransil, Kimmel, Ben-Yehuda and Isherwood do not explicitly disclose updating the hash table corresponding to the shard module based on the incremental information.
Scott discloses updating the hash table corresponding to the shard module based on the incremental information (Scott: Paragraph [0052], “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed…The updates will have now been applied to the hash table in a manner that improves cache utilization.”).
Scott also discloses wherein the incremental information indicates new data identifiers and data indexes that are added (Scott: Paragraph [0012], “Each log has a predefined length, sufficiently long that when the updates that are contained within the log are applied to a band of the hash table, there is reuse of cache lines. The values of f(key) do not need to repeat for there to be cache line reuse…” Paragraph [0047], “First, the logs associated with the hash table are initialized to be empty…The loop which processes the sequence of updates is now ready to begin; and one update is processed per iteration. The loop begins with retrieving the next key-value pair from the sequence of updates (Step 520). The next (k,v) pair can be retrieved from a table or by performing a calculation that is specific to the application using the embodied invention. The hash function, f(k), is then computed for key k (Step 524). The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory or, equivalently, an index into an array. Based on the value of the hash function, a log is selected (Step 530) and the (k,v) pairs are appended to the selected log (Step 534).” WHERE “indicates new data identifiers and data f(key)” (e.g. “The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HASH TABLE OPERATIONS WITH IMPROVED CACHE UTILIZATION” as taught by Scott, because it would provide Ransil’s modified method with the enhanced capability of “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed.” (Scott: paragraph [0052]) in order to “improves cache utilization.” (Scott: paragraph [0052]).


Claims 9 and 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu).
For claim 9, Ransil discloses a data read and write method, comprising: 
…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…”  column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”),
shard modules used for reading data from or writing data to a distributed file system (Ransil: Column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “shard modules” is broadly interpreted as “partition”  of “the searchable index.” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200 may be broken into two categories: write requests to the storage subsystem 206, which may be referred to herein as storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…”); 
determining a shard server used for processing the to-be-processed shard data …a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”);
wherein the determining a shard server used for processing the to-be-processed shard data that a hash value corresponding to the data identifier falls in comprises: determining the shard server where the primary shard module or the secondary shard module is located as the shard server used for processing the to-be-processed shard data, wherein said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are located on different shard servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be replicated to one or more other storage nodes in one or more other data centers…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”)
However, Ransil does not explicitly disclose 
 “hash value range” as in “wherein the determining a shard server used for processing the to-be-processed shard data based on hash value range that a hash value corresponding to the data identifier falls in comprises: determining the shard server where the primary shard module or the secondary shard module is located as the hash value range that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are located on different shard servers, and are preset to correspond to an identical hash value range”
and the primary shard module and secondary shard module are not index or partitioned index.
Xiao discloses determining a shard server used for processing the to-be-processed shard data based on a hash value range that a hash value corresponding to the data identifier falls in, so that the client is capable of sending a processing request on the shard data to the shard server for processing the to-be-processed shard data, wherein each shard server is preset to correspond to a plurality ranges of hash values and “hash value range” (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.”  Where “hash value ranges” is broadly interpreted as “Primary key 100 comprises hash-key component 102 and range-key,” Paragraph [0024], “Hash function 106 may be computer code that translates a primary-key value to another value, such as an integer, in what may be described as a key space…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” WHERE “hash value range” is broadly interpreted as “Regions of key space can then be assigned to computing nodes” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil and Xiao do not explicitly disclose each shard server…comprises a plurality of shard modules used for reading data from or writing data to a distributed file system;
and the primary shard module and secondary shard module are not index or partitioned index.
Isherwood discloses each shard server…comprises a plurality of shard modules used for reading data from or writing data to a distributed file system (Isherwood: Paragraph [0003], “When a cluster node is added or removed from the cluster environment or a shard becomes unavailable, the full index must be rebuilt to redistribute the index records within the new number of shards to facilitate a valid hashing algorithm used to identify the shard for specific index content.” Paragraph [0030], “Fixed Content Distributed Data Storage.” Paragraph The request manager further ensures that read/write operations…It also provides transaction control for coordinating multiple read/write operations across nodes to satisfy a given client request…” paragraph [0073], “For illustrative purposes, this description will consider a 4 node cluster with shard distribution as seen in FIG. 5. The cluster has nodes 1, 2, 3, 4. It will include 8 shards (S1 to S8) that each contain a master and one backup copy of an index shard, resulting in 16 shard cores (S1P, S1B, . . . , S8P, S8B). This will produce 4 index shard cores on each node. The master and backup copies of each shard will exist on separate nodes in the cluster to ensure index availability with a single point of failure. For example, shard 1 primary shard S1P is on node 1 while shard 1 backup shard S1B is on node 4, shard 2 primary shard S2P is on node 2 while shard 2 backup shard S2B is on node 1, shard 3 primary shard S3P is on node 3 while shard 3 backup shard S3B is on node 2, and shard 4 primary shard S4P is on node 4 while shard 4 backup shard S4B is on node 3, and so on. Each node includes a region map, which may take the form of a region mapping table.” See Figs 5-6,
WHERE “each shard server” is broadly interpreted as “separate nodes”
WHERE “a plurality of shard modules” is broadly interpreted as “index shard,” such as “master shard”/“primary shard” or “backup shard,”
WHERE “reading data from or writing data” is broadly interpreted as “read/write operations”
WHERE “a second shard server comprising a plurality of shard modules” is broadly interpreted as “shard 2 primary shard S2P is on node 2” and  “shard 3 backup shard S3B is on node 2” (see Figs. 5-6, where “node 2” also has 4 index shards, which indicates “node 2” (“a second shard server”) has “a plurality of shard modules”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HIGHLY AVAILABLE SEARCH INDEX WITH STORAGE NODE ADDITION AND REMOVAL” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The master and backup copies of each shard will exist on separate nodes in the cluster” (Isherwood: paragraph [0073]) in order to “ensure index availability with a single point of failure.” (Isherwood: paragraph [0073]).
However, Ransil, Xiao and Isherwood do not explicitly disclose and the primary shard module and secondary shard module are not index or partitioned index.
Yu discloses wherein the first shard server and the second shard server are hardware servers and the primary shard module and secondary shard module are not index or partitioned index (Yu: paragraph [0016], “…For example, execution engine 120 running on shard 118 may receive and process the query…a front-end module 122 may share plan information and with other front-end modules 110 and 116 via a communications component 124…” paragraph [0049], “…After determining the winning plan, vote coordinator module 420 notifies each shard of the outcome and provides enough information for the shards to begin using the plan…” see Fig. 1, “front-end module 110,” “front-end module 126” and “front-end module 122” on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”
WHERE “primary shard module” and “secondary shard module” are broadly interpreted as “front-end module” (e.g. Fig. 1, items 110, 116 and 122) on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “SYSTEM-WIDE QUERY OPTIMIZATION” as taught by Yu, because it would provide Ransil’s modified method with the enhanced capability of “the generation of execution plans that are optimized across multiple shards operating as database systems, state machines, workflow engines” (Yu: paragraph [0015]).
For claim 10, Ransil, Xiao, Isherwood and Yu disclose the method according to claim 9, wherein the determining a shard server used for processing the to-be-processed shard data based on a hash value range that a hash value corresponding to the data identifier falls in comprises: 
determining the primary shard module or the secondary shard module Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition), 
wherein each pair of the primary shard module and the secondary shard module are preset to correspond to an identical hash value range; and determining a shard server to which the primary shard module or the secondary shard module belongs based on a correspondence table between the primary shard module or the secondary shard module and the shard server (Xiao: paragraph [0026], “While a table can be split into multiple horizontal partitions, each horizontal partition may be replicated between computing nodes so that the same item is stored on more than one computing node, or more generally the same horizontal partition may be hosted on more than one computing node. This may improve the availability of the system, because if one of the computing nodes becomes unavailable another computing node having the replicated data may be able to step in and take its place. Replication may improve the scalability of the system by allowing load to be shared among multiple computing nodes” where “each pair” is broadly the same item” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023])
For claim 11, Ransil discloses a data read and write method, comprising:
receiving a processing instruction on shard data, and sending a query request to a master server, the query request comprising a data identifier of the shard data; sending a processing request on the shard data to a first shard server, the first shard server being determined by the master server based on the data identifier of the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to processing of query requests, and storage nodes that store and manage the searchable index…” where “master server” is broadly interpreted as “coordinator node,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”); and 
receiving a processing result returned from the first shard server after the first Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”),
wherein a structure of the first shard server, a structure of the second shard server (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “primary shard server” is broadly interpreted as “storage node,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”)
the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are preset to correspond to an identical hash value (Ransil: column 2, line 36-column 3, line 11, “…a distributed coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be replicated to one or more other storage nodes in one or more other data centers…” 
column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206. Request router 202 may also query the storage node locator to determine if the specified bucket has one partition or more than one partition. From the information received from the storage node locator, request router 202 determines a particular storage node in storage Subsystem 206, and then forwards the storage node request to the determined storage node. In the storage storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket, if necessary” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
WHERE “query request” is broadly interpreted as “a storage node request”,
WHERE “first shard server” is broadly interpreted as “storage node”,
WHERE “the primary shard module or the secondary shard module” is broadly interpreted as “storage node performs the operation” and “other storage nodes” (e.g. “shard module” is interpreted as software on “storage node” that “performs the operation” see Column 31, lines 44-49, “…storage node may modify a partition of a searchable index…add…delete… compile and return a list of all [name, value] pairs for an entity…”),
WHERE “primary shard module and said secondary shard module are located on different shard servers” is broadly interpreted as “storage node performs the operation” and “other storage nodes” (e.g. “shard module” is interpreted as software on different “storage node” that “performs the operation”, e.g. first software on first “storage node” that “performs the operation” and second storage node” that “performs the operation”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”).
However, Ransil does not explicitly disclose wherein the first shard server comprises a plurality of shard modules used for reading data from or writing data to a distributed file system, “determined based on a hash value range that a hash value” as in “the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are preset to correspond to an identical hash value”;
and the primary shard module and secondary shard module are not index or partitioned index.
Xiao discloses determined based on a hash value range that a hash value (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.”  Where “hash value ranges” is broadly interpreted as “Primary key 100 comprises hash-key component 102 and range-key,” Paragraph [0024], “Hash function 106 may be computer code that translates a primary-key value to another value, such as an integer, in what may be described as a key space…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” WHERE “hash value range” is broadly interpreted as “Regions of key space can then be assigned to computing nodes” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil and Xiao do not explicitly disclose wherein the first shard server comprises a plurality of shard modules used for reading data from or writing data to a distributed file system, a plurality of shard modules;
and the primary shard module and secondary shard module are not index or partitioned index. 
Isherwood discloses wherein the first shard server comprises a plurality of shard modules used for reading data from or writing data to a distributed file system, ,  a plurality of shard modules (Isherwood: Paragraph [0003], “When a cluster node is added or removed from the cluster environment or a shard becomes ” Paragraph [0030], “Fixed Content Distributed Data Storage.” Paragraph [0045], “…The request manager further ensures that read/write operations…It also provides transaction control for coordinating multiple read/write operations across nodes to satisfy a given client request…” paragraph [0073], “For illustrative purposes, this description will consider a 4 node cluster with shard distribution as seen in FIG. 5. The cluster has nodes 1, 2, 3, 4. It will include 8 shards (S1 to S8) that each contain a master and one backup copy of an index shard, resulting in 16 shard cores (S1P, S1B, . . . , S8P, S8B). This will produce 4 index shard cores on each node. The master and backup copies of each shard will exist on separate nodes in the cluster to ensure index availability with a single point of failure. For example, shard 1 primary shard S1P is on node 1 while shard 1 backup shard S1B is on node 4, shard 2 primary shard S2P is on node 2 while shard 2 backup shard S2B is on node 1, shard 3 primary shard S3P is on node 3 while shard 3 backup shard S3B is on node 2, and shard 4 primary shard S4P is on node 4 while shard 4 backup shard S4B is on node 3, and so on. Each node includes a region map, which may take the form of a region mapping table.” See Figs 5-6,
WHERE “first shard server” is broadly interpreted as “nodes”
WHERE “a plurality of shard modules” is broadly interpreted as “index shard,” such as “master shard”/“primary shard” or “backup shard,”
WHERE “reading data from or writing data” is broadly interpreted as “read/write operations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HIGHLY AVAILABLE SEARCH INDEX WITH STORAGE NODE ADDITION AND REMOVAL” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The master and backup copies of each shard will exist on separate nodes in the cluster” (Isherwood: paragraph [0073]) in order to “ensure index availability with a single point of failure.” (Isherwood: paragraph [0073]).
However, Ransil, Xiao and Isherwood do not explicitly disclose and the primary shard module and secondary shard module are not index or partitioned index.
Yu discloses wherein the first shard server and the second shard server are hardware servers and the primary shard module and secondary shard module are not index or partitioned index (Yu: paragraph [0016], “…For example, execution engine 120 running on shard 118 may receive and process the query…a front-end module 122 may share plan information and query statistics with other front-end modules 110 and 116 via a communications component 124…” paragraph [0049], “…After determining coordinator module 420 notifies each shard of the outcome and provides enough information for the shards to begin using the plan…” see Fig. 1, “front-end module 110,” “front-end module 126” and “front-end module 122” on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”
WHERE “primary shard module” and “secondary shard module” are broadly interpreted as “front-end module” (e.g. Fig. 1, items 110, 116 and 122) on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “SYSTEM-WIDE QUERY OPTIMIZATION” as taught by Yu, because it would provide Ransil’s modified method with the enhanced capability of “the generation of execution plans that are optimized across multiple shards operating as database systems, state machines, workflow engines” (Yu: paragraph [0015]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood) , and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu).
For claim 12, Ransil discloses a distributed storage system, comprising: 
…computer system 900 may be a uniprocessor system including one processor 910…may be any suitable processors capable of executing instructions… System memory 920 may be configured to store instructions and data accessible by processor(s) 910.”), the operations comprising: 
receiving, by a client, a processing instruction on shard data, and sending a query request to a master server, the query request comprising a data identifier of the shard data; sending a processing request on the shard data to a first shard server, the first shard server being determined by the master server based on the data identifier of the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” WHERE “master server” is broadly interpreted as “coordinator node,” WHERE “a first shard server” is broadly interpreted as “appropriate nodes,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” WHERE “a first shard server” is broadly interpreted as “storage node,” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”); and 
receiving a processing result returned from the first shard server after the first shard server processes the processing request (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…” column 32, lines 33-56, “…As indicated at 1034, each of the storage nodes may then return query results that satisfy the query expression to the query node…As indicated at 1040, the query node may return the query results received from the storage node(s) to ” Figs. 5A-5B);
receiving, by a master server, the query request sent from a client, wherein the query request comprises the data identifier corresponding to the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” 
column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 34-37, “…if the service request is a storage node request, the coordinator node may locate a storage node to receive the storage node ” column 32, lines 24-32, “…the query node may…locate the one or more storage nodes to receive the storage node request. As indicated at 1030, the query node may then forward the query node request to the determined storage node(s)…,” Figs. 5A-5B), and 
a structure of each shard server comprises a plurality of shard modules used for reading data from or writing data to a distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “primary shard server” is broadly interpreted as “storage node,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”); and 
so that the client is capable of sending the processing request on the shard data to the first shard server for processing the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the processing of query requests, and storage nodes that store and manage the searchable index…” 
column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 34-37, “…if the service request is a storage node request, the coordinator node may locate a storage node to receive the storage node request, as indicated at 1006…” column 32, lines 24-32, “…the query node may…locate the one or more storage nodes to receive the storage node request. As indicated at 1030, the query node may then forward the query node request to the determined storage node(s)…,” Figs. 5A-5B); and 
receiving from the client, by the first shard server, the processing request on the shard data, the processing request comprising the data identifier of the shard data, and …a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”, column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting ” WHERE “the data identifier of the shard data” is broadly interpreted as “stored eIDs”); 
sending the processing result to the client (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”);
the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined corresponding to the data identifier falls in. and said primary shard module and said secondary shard module are preset to correspond to an identical hash value (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be ” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”).
However, Ransil does not explicitly disclose 
determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges;
processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage 
the first shard server comprises a plurality of shard modules used for reading data from or writing data to the distributed file system, based on a hash value range that a hash value; 
and the primary shard module and secondary shard module are not index or partitioned index.
Kimmel discloses processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.” WHERE “a storage location of the shard data” is broadly interpreted as “location 830”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
However, Ransil and Kimmel do not explicitly disclose determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges;
the first shard server comprises a plurality of shard modules used for reading data from or writing data to the distributed file system, 
based on a hash value range that a hash value;
and the primary shard module and secondary shard module are not index or partitioned index.
Xiao discloses determine determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges; based on a hash value range that a hash value (paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil, Kimmel and Xiao do not explicitly disclose the first shard server comprises a plurality of shard modules used for reading data from or writing data 
and the primary shard module and secondary shard module are not index or partitioned index.
Isherwood discloses the first shard server comprises a plurality of shard modules used for reading data from or writing data to the distributed file system (Isherwood: paragraph [0073], “For illustrative purposes, this description will consider a 4 node cluster with shard distribution as seen in FIG. 5. The cluster has nodes 1, 2, 3, 4. It will include 8 shards (S1 to S8) that each contain a master and one backup copy of an index shard, resulting in 16 shard cores (S1P, S1B, . . . , S8P, S8B). This will produce 4 index shard cores on each node. The master and backup copies of each shard will exist on separate nodes in the cluster to ensure index availability with a single point of failure. For example, shard 1 primary shard S1P is on node 1 while shard 1 backup shard S1B is on node 4, shard 2 primary shard S2P is on node 2 while shard 2 backup shard S2B is on node 1, shard 3 primary shard S3P is on node 3 while shard 3 backup shard S3B is on node 2, and shard 4 primary shard S4P is on node 4 while shard 4 backup shard S4B is on node 3, and so on. Each node includes a region map, which may take the form of a region mapping table.” See Figs 5-6,
WHERE “a first shard server” is broadly interpreted as “node 1”
WHERE “a second shard server” is broadly interpreted as “node 2”
WHERE “shard modules” is broadly interpreted as “index shard,” such as “master shard”/“primary shard” or “backup shard,”
WHERE “a first shard server comprising a plurality of shard modules” is broadly interpreted as “shard 1 primary shard S1P is on node 1” and  “shard 2 backup shard S2B is on node 1” (see Figs. 5-6, where “node 1” has 4 index shards, which indicates “node 1” (“a first shard server”) has “a plurality of shard modules”)
WHERE “a second shard server comprising a plurality of shard modules” is broadly interpreted as “shard 2 primary shard S2P is on node 2” and  “shard 3 backup shard S3B is on node 2” (see Figs. 5-6, where “node 2” also has 4 index shards, which indicates “node 2” (“a second shard server”) has “a plurality of shard modules”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HIGHLY AVAILABLE SEARCH INDEX WITH STORAGE NODE ADDITION AND REMOVAL” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The master and backup copies of each shard will exist on separate nodes in the cluster” (Isherwood: paragraph [0073]) in order to “ensure index availability with a single point of failure.” (Isherwood: paragraph [0073]).
However, Ransil, Kimmel, Xiao and Isherwood do not explicitly disclose and the primary shard module and secondary shard module are not index or partitioned index.
Yu discloses wherein the first shard server and the second shard server are hardware servers and the primary shard module and secondary shard module are not index or partitioned index (Yu: paragraph [0016], “…For example, execution engine 120 running on shard 118 may receive and process the query…a front-end module 122 may share plan information and query statistics with other front-end modules 110 and 116 via a communications component 124…” paragraph [0049], “…After determining the winning plan, vote coordinator module 420 notifies each shard of the outcome and provides enough information for the shards to begin using the plan…” see Fig. 1, “front-end module 110,” “front-end module 126” and “front-end module 122” on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”
WHERE “primary shard module” and “secondary shard module” are broadly interpreted as “front-end module” (e.g. Fig. 1, items 110, 116 and 122) on shard servers (e.g. Fig. 1, “shard 106,” “shard 112” and “shard 118”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “SYSTEM-WIDE QUERY OPTIMIZATION” as taught by Yu, because it would provide Ransil’s modified system with the enhanced capability of “the generation of execution plans that are optimized across multiple shards operating as database systems, state machines, workflow engines” (Yu: paragraph [0015]).
For claim 13, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 12, wherein the shard server comprises: a primary shard module, configured to:
 	when the processing request is a write request, write the shard data to the distributed file system, and obtain a data index corresponding to the shard data; and write the data identifier and the data index to a log file of the distributed file system, and (Ransil: column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes)…If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…”).
Kimmel discloses update the hash table corresponding to the primary shard module based on the data identifier and the data index (Kimmel: paragraph [0060], “…Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD…”).
It would have been obvious to one of ordinary skill in the art before the effective Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 15, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 13, wherein the primary shard module is configured to: 
when the processing request is a read request (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes…query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”, column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes)…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…”).
Kimmel discloses find, based on a hash value corresponding to the data a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for ” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 16, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 12, wherein the secondary shard module is configured to: when the processing request is a read request (Ransil: column 8, lines 38-40, “…by allowing client query (read) requests to be distributed among two or more nodes…”).
Kimmel discloses find, based on the hash value corresponding to the data identifier, the data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the secondary shard module; and read the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006]).
For claim 18, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system Upon receiving the storage node request, the storage node may modify a partition of a searchable index in accordance with the storage node request, as indicated at 1010. In one embodiment, the storage node may: add a searchable data service object specified in the storage request to the searchable index; modify a searchable data service object stored in the searchable index as specified in the storage request; or delete a searchable data service object from the searchable index as specified in the storage request; or compile and return a list of all [name, value] pairs for an entity if the storage node request is a list attributes request…” WHERE discloses “shard module” (e.g. management software on storage node),
column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability and load balancing of read requests among the storage nodes and/or across data centers…Replication within a data center protects against node failures within the data center…Replication across data centers protects against data center level failures, and may provide load-balancing across data centers…” discloses “primary shard module” (e.g. management software on first storage node) and “the secondary shard module” (e.g. management software on second storage node), WHERE “when the primary shard module is faulty” is broadly interpreted as “protects against node failures,” 
column 8, lines 51-59, “…enable the automatic addition of new resources to replace existing resources that fail or become unavailable for any reason. For example, group communications may be used to automatically recruit a new storage node into a storage node group (e.g., a replication group) if one of the existing storage nodes goes offline…” discloses “the secondary shard module” (e.g. management software on “a new storage node”) “replace” “primary shard module” (e.g. management software on “one of the existing storage nodes goes offline” when “when the primary shard module is faulty” (e.g. “if one of the existing storage nodes goes offline”)).
For claim 20, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 12, wherein the master server is further configured to: determine, based on the hash value range that the hash value corresponding to the data identifier falls in, the primary shard module or the secondary shard module corresponding to the primary shard module for processing the to-be-processed shard data (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes ” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is 
wherein each pair of the primary shard module and the secondary shard module are preset to correspond to a same hash value range; and determine a shard server to which the primary shard module or the secondary shard module belongs based on a correspondence table between the primary shard module or the secondary shard module and the shard server (Xiao: paragraph [0026], “While a table can be split into multiple horizontal partitions, each horizontal partition may be replicated between computing nodes so that the same item is stored on more than one computing node, or more generally the same horizontal partition may be hosted on more than one computing node. This may improve the availability of the system, because if one of the computing nodes becomes unavailable another computing node having the replicated data may be able to step in and take its place. Replication may improve the scalability of the system by allowing load to be shared among multiple computing nodes” where “each pair” is broadly interpreted as pair of nodes which stores “the same item” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu), and further in view of Kim (“A Good Network Connects Ceph To Faster Performance,” 27 August, 2015).
For claim 14, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 13, the distributed file system (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”).
However, Ransil, Kimmel, Xiao and Isherwood do not explicitly disclose wherein the primary shard module is further configured to: copy the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and write the three data copies to the distributed file system in append mode; encode the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and write the 1.5 data copies to the distributed file system.
	Kim discloses wherein the writing the shard data to the distributed file system by using a primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; encoding the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and writing the 1.5 data copies (Kim: page 1, “How Big Is Your Network Pipe…Simple replication makes 3 copies of the original data while erasure coding makes approximately 1.5 copies (depends on erasure coding scheme used…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for ” as taught by Ransil by implementing “A Good Network Connects Ceph To Faster Performance” as taught by Kim, because it would provide Ransil’s modified method with the enhanced capability of “reconstruct the lost data onto another node” (Kim: page 1) in order to “data protection supports both simple replication for higher performance and erasure coding” (Kim: page 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Isherwood et al. (U.S. Pub. No.: US 20140330785, hereinafter Isherwood), and further in view of Yu et al. (U.S. Pub. No.: US 20140156632, hereinafter Yu), and further in view of Scott et al. (U.S. Pub. No.: US 20080215849, hereinafter Scott).
For claim 17, Ransil, Kimmel, Xiao, Isherwood and Yu disclose the system according to claim 12, wherein the secondary shard module is further configured to: read incremental information corresponding to the primary shard processing module from …the searchable data service may be implemented as a distributed system on a plurality of hosts, or nodes…”, column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability…” column 19, lines “Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206.” and Column 31, lines 44-49, “…storage node may modify a partition of a searchable index…add…delete… compile and return a list of all [name, value] pairs for an entity…” which disclose “the primary shard module” and “the secondary shard module” (e.g. management software of “two or more storage nodes”, column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…The eID update manager 230 logs the new update, and the superceded updates, in a durable log. If the eID update manager 230 successfully gcasts, updates the eID store 236, and writes to its log… If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”).  
However, Ransil, Kimmel, Xiao and Isherwood do not explicitly disclose update the hash table corresponding to the secondary shard module based on the incremental information.
Scott discloses update the hash table corresponding to the secondary shard The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed…The updates will have now been applied to the hash table in a manner that improves cache utilization.”).
Scott also discloses wherein the incremental information indicates new data identifiers and data indexes that are added (Scott: Paragraph [0012], “Each log has a predefined length, sufficiently long that when the updates that are contained within the log are applied to a band of the hash table, there is reuse of cache lines. The values of f(key) do not need to repeat for there to be cache line reuse…” Paragraph [0047], “First, the logs associated with the hash table are initialized to be empty…The loop which processes the sequence of updates is now ready to begin; and one update is processed per iteration. The loop begins with retrieving the next key-value pair from the sequence of updates (Step 520). The next (k,v) pair can be retrieved from a table or by performing a calculation that is specific to the application using the embodied invention. The hash function, f(k), is then computed for key k (Step 524). The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory or, equivalently, an index into an the (k,v) pairs are appended to the selected log (Step 534).” WHERE “indicates new data identifiers and data indexes” is broadly interpreted as “f(key)” (e.g. “The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HASH TABLE OPERATIONS WITH IMPROVED CACHE UTILIZATION” as taught by Scott, because it would provide Ransil’s modified method with the enhanced capability of “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed.” (Scott: paragraph [0052]) in order to “improves cache utilization.” (Scott: paragraph [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169